Title: John Bondfield to the American Commissioners, 16 July 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Sirs
Bordeau 16 July 1778
Permit me to lay before your honors the foregoing State which by your interpossion we flatter ourselves may be relieved. I am most respectfully Honorable Sirs your most Obedient Humble Servant
John Bondfield
The Honble. Benj Franklin Arthur Lee John Adams Esqrs.
 
Notation: Mr. [Bondfield] Bordeaux 1778
